Olson, J.
(concurring in the result)—In so far as the majority opinion turns upon the conclusion that the evidence in the case at bar does not support the order of the juvenile court, I concur and would dispose of the case upon that ground. Discussion or decision of the question of the authority or power of the court to make the order then would become unnecessary. However, if this latter question is to be considered, it should be answered affirmatively.
The juvenile court determined that the child Cathy, born June 11,1950, is a dependent child. The majority states that this conclusion is supported by the findings of fact and is proper, under the pertinent statute. As a dependent child, she became a ward of the state, and subject to the care, custody, control, and guardianship of the juvenile court. RCW 13.04.020 [cf. Rem. Rev. Stat., § 1987-1]. See In re Warren, 40 Wn. (2d) 342, 243 P. (2d) 632 (1952); In re Miller, 40 Wn. (2d) 319, 242 P. (2d) 1016 (1952), and cases cited.
*23In the exercise of the jurisdiction lodged in the juvenile court to provide for such a ward, a permanent or a temporary order providing for her custody may be entered. The former type of order, that is, one permanently depriving her parents of her custody, was made in this case, following a determination by the court that neither of her parents are fit or proper persons to have her custody, and that “to continue the custody of this infant with the mother, father, or either of them would be contrary to the permanent well-being of this child.” This conclusion, if it were supported by the evidence, would be sufficient to sustain the order. RCW 13.04.140 [cf. Rem. Rev. Stat., § 1987-14]; In re Miller, supra, and cases cited. Consequently, it cannot be said that the court acted in excess of its power or authority.
Further, there is no indication in the order that its permanent deprivation provision is based upon subd. (8) of RCW 13.04.010, quoted by the majority. This child may have been found to be a dependent child because the facts of this matter come within this statutory provision, but the custody provisions of the order cannot and do not find support in that subsection or in any other subsection of RCW 13.04.010. This statute only declares who are dependent children, and does not define the power or authority of the court to make an order for the dependent child’s custody, or determine the prerequisite findings for an order either temporarily or permanently removing the dependent child from its parents’ custody.
What the court may do to provide for the custody of such children, having their welfare in mind, is stated in other sections of the statute, including RCW 13.04.100 [cf. Rem. Rev. Stat., § 1987-8], and RCW 13.04.140, supra. It is only the latter statute which specifies the findings necessary before any dependent child can be taken from the custody of its parents, without their consent. Neither in it nor in any other statute is there a distinction to be observed because of the facts out of which the child’s dependency arises. We should make no such distinction by our decision in this case.
Schwellenbach, J., concurs with Olson, J.